Robinson, J.
For garage and repairs on an old, defunct, and almost worthless automoblie, the plaintiff was paid $42.50, and brought suit in justice court to recover a balance of $81.50. In justice court the plaintiff recovered judgment and the defendant appealed. In the district court the-jury gave the defendant a verdict for $1, and now, in his turn, the plaintiff appeals. Plaintiff asks this court to review twenty-eight assignments of error and the sufficiency of the evidence to sustain the verdict. The transcript and exhibits cover 150 pages, and show beyond doubt that there was a very decided conflict of testimony. The case was fairly submitted to the jury and there is no reason for reversing the verdict and judgment. By prosecuting such petty suits and appeals, the counsel make little of themselves and the courts.
Judgment affirmed.
Grace, J. I concur in the result.